Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were pre*671sented and necessarily passed upon questions under the Constitution of the United States as follows: Appellant contended that the admission into evidence of his confession was a denial and deprivation of his rights under the Fourteenth Amendment of the Constitution of the United States for the reason that it was involuntary and that it was obtained in the absence of counsel subsequent to his arraignment on charges not related to the crime for which he was later indicted and convicted. The Court of Appeals held that there was no such denial or deprivation. [See 12 N Y 2d 822.]